In a proceeding pursuant to CFLR article 75 to stay arbitration of a claim for uninsured motorist benefits, Boris Goldenberg appeals from an order of the Supreme Court, Richmond County (Cannizzaro, J.H.O.), dated August 31, 2005, which, after a hearing, granted the petition.
*583Ordered that the order is affirmed, with costs.
Contrary to the appellant’s contention, the Supreme Court was free to disbelieve the appellant’s uncontroverted testimony on the issue of whether he timely reported the subject accident to the police (see Matter of Nowakowski, 2 NY2d 618, 622; Mynarski v Ravo, 72 AD2d 741 [1979]). Under the facts of this case, we decline to disturb the Supreme Court’s determination. Miller, J.E, Ritter, Rivera and Lifson, JJ., concur.